ORDER
On 4 August 1944, Taape Fuamuli of Alega Village offered for registration of title a certain piece, parcel, and tract, of land known as “Alega” together with a survey thereof made by one, A. Narruhn, on 2 .August 1944. Due notice of the application for registration was published by the Attorney General on 4 August 1944 as is shown by the return of Poyer, Marshall of the High Court. Within due time, Toafili of Fagaitua, Tuitele of Leone, and Le’iato of *156Fagaitua, filed objection to the registration of this land by Taape Faamuli and each one of the objectors now claims that he is the true owner of the property known as “Alega”. The High Court, consisting of the Chief Justice, District Judge Liufau, and District Judge Muli, was convened to try the issues involved. A hearing was commenced on 13 December 1944 and concluded on 15 December 1944. At the conclusion of the testimony, the court held a conference in the office of the Chief Justice, and thereafter in open court announced its decision in favor of Taape Faamuli of Alega village. The Chief Justice stated that a written opinion would be filed at a later date.
There exists in Samoa what is known as the matai system of land ownership. Under this system, most of the land on the island of Tutuila is known as community lands and the title is held by a matai or head of the family for the benefit of all the members of that family. Since the establishment of the Government of American Samoa, certain restrictions, have been laid down as to the alienation of community lands. Before a matai of the family can transfer, deed, or alienate any family lands, he must comply with the rules as laid down in the Codification.
This case presents, however, an unusual situation in which each one of the claimants to the land known as “Alega” traces his title by tradition back to a time prior to the establishment of the Government of American Samoa. Under these circumstances we must take into consideration the laws and customs of the people prior to the establishment of the present Government.
Tuitele of Leone, claims that the land known as “Alega” belongs to the Tuitele family by way of a gift from High Chief Le’iato “as a return for the courtesies and services which were rendered to him by our family during the occupying of Leone village in the olden days.” He claims this gift was made about 14 years prior to the establishment of *157the Government and that his family has held the title since that time. He also testified that according to the Samoan customs at that time, when land was given by a High Chief to another that such a gift should and must be recognized. He, therefore, bases his claim upon a tradition in his family to the effect that this land was given to his family by a former High Chief Le’iato. Tuitele of Leone, further claims that after this gift was made he sent Tuafili, a member of his family, to Fagaitua, in order that he could look after the land known as “Alega”. This is emphatically denied by the claimant Tuafili of Fagaitua.
High Chief Le’iato of Fagaitua, testified that according to the tradition in his family, the Le’iato family came into possession of the land in dispute in 1887, thirteen years before the establishment of the Government of American Samoa, and either prior to, or at the time of, the civil war known as the Puletua Government. He claims that the High Chief of his family had never given away any of the lands owned by that title.
Tuafili of Fagaitua, bases his claim to ownership of this property upon a gift from High Chief Le’iato, according to a tradition in his family, which gift he alleges was based upon a similar consideration as that claimed by Tuitele of Leone, to wit, certain services rendered by his family to High Chief Le’iato.
Taape Faamuli of Alega claims that according to the tradition in his family the property known as “Alega” was conveyed to his grandfather Faatauvaa by way of gift and the consideration was similar to that claimed by Tuitele of Leone and Toafili of Fagaitua, to wit, certain services and courtesies rendered to one of the former holders of the title Le’iato. Upon the death of Faatauvaa the property descended to his son, Taape Faamuli, matai and father of the present Taape Faamuli who is now asking that this property be registered in his name. Under this tradition of title, *158the present Taape Faamuli went into possession of Alega more than thirty years ago and he has been in open, continuous, adverse possession, since that time.
The evidence is conflicting and each claimant contradicts the other. Under such circumstances the court is compelled to look for corroborating evidence which is uncontradicted. The outstanding fact which corroborates Taape Faamuli in his claim is that he went into possession of this land more than thirty years ago when it was nothing but what is commonly called, “the bush,” which means that no crops or plantations were on the land at that time. Since Taape Faamuli took possession of the land he has planted coconut trees, breadfruit trees and other plantations for the use of his family and he denies that he has rendered services to anyone since he occupied this land.
Taape Famuli, by the “sweat of his brow” and the work and labor of the members of his family, has given value to this land known as “Alega”. There is no evidence that any one of the other claimants has down [sic] anything to build up the land or improve the property, and there is very little evidence, if any, that any one of the other claimants has asserted or openly claimed title to the property. Taape Faamuli has held actual possession for more than thirty years.
Under all the evidence in the case, the court makes the following
FINDINGS OF FACTS:
(1) That according to the true family tradition as proved in this case, the land known as “Alega” was given to Faatauvaa by a former holder of the title Le’iato, prior to the establishment of the Government of American Samoa in consideration of certain services and courtesies rendered by Faatauvaa.
*159(2) That Taape Faamuli, the father of the claimant Taape Faamuli, inherited the land known as “Alega” from his true father Faatauvaa and held the title to this property until he authorized his son Taape Faamuli to go into possession thereof more than thirty years ago; and this is the true tradition of the title to the property known as “Alega”.
(3) That Taape Faamuli has been in open, notorious, and adverse possession of the land known as “Alega” for more than thirty years and has not rendered services to any matai or chief during that time by reason of the possession and occupation of this land.
(4) That none of the objectors, to wit, Toafili of Fagaitua, Le’iato of Fagaitua, nor Tuitele of Leone, has any right, title, or interest in the property known as “Alega”.
(5) That by reason of the true tradition of the title and on account of open, notorious, and adverse possession, the claimant known as Taape Faamuli is the true and legal holder of the title to the property known as “Alega” for the benefit of himself, the members of his family and his heirs and assigns forever.
It is ORDERED, ADJUDGED AND DECREED that Taape Faamuli of Alega, be allowed to register the title to the property known as “Alega” in his own name for the sole benefit of himself, the members of his family and his heirs, and assigns forever.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be fixed at fifty ($50.00) dollars and that each of the objectors, to wit, Toafili of Fagaitua, Tuitele of Leone, and Le’iato of Fagaitua, shall pay one-third of the court cost.
The property referred to in this decree is described as follows:
*160“For Point of Beginning commence at an iron pin set on the south side of the Main East-West Highway at a point which lies 21,500 feet more or less when measured in a straight line, and in an Easterly direction from Breakers Light, and being further described as bearing S. 66°16' W. from North Pioa.
From said Point of Beginning run thence N. 38°39' E., crossing the aforementioned Main East-West Highway, a distance of 640.41 feet to a point; run thence N. 38°40' W. a distance of 640.22 feet to a point; run thence N. 63°26' W. a distance of 1118.05 feet to a point; run thence West, a distance of 2000.00 feet to a point; run thence S. 26°34' E. a distance of 1118.05 feet to a point; run thence South 1500.13 feet to a point; run thence S. 25°46' E., crossing the said Main East-West Highway, a distance of 906.08 feet to an iron pin; continue thence S. 25°46' E. a distance of 75 feet more or less to the shoreline; run thence in a Northerly and then in an Easterly direction, following the shoreline, a distance of 4200 feet more or less to a point which lies S. 38°39' E. a distance of 15 feet more or less to the Point of Beginning.
Excepting from the land thus described that part which lies within the Right-of-Way of a Public Road, known as the Main East-West Highway.”
The above described land contains 107.91 acres more or less.
All bearings given above refer to the TRUE MERIDIAN.